Citation Nr: 0909609	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-40 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain and bone 
spurs.

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for skin disability.

4.  Entitlement to service connection for gynecological 
disability.

5.  Entitlement to service connection for psychiatric 
disability (other than post-traumatic stress disorder 
(PTSD)), to include as secondary to service-connected 
disability.

6.  Entitlement to service connection for impaired vision.

7.  Entitlement to service connection for bilateral knee 
disability.

8.  Entitlement to service connection for kidney disability.

9.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from January 1986 to 
June 1986 and from January 1991 to June 1991.  The Veteran 
appeared before the undersigned Veterans Law Judge in 
November 2008 and delivered sworn testimony at a Board 
hearing at the RO.

These matters arise from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  A March 2004 rating decision denied 
entitlement to service connection for joint pain and bone 
spurs, hair loss, skin disability, gynecological disability, 
impaired vision, psychiatric disability, and kidney 
disability.

A January 2005 rating decision denied entitlement to service 
connection for chronic fatigue syndrome.  A January 2006 
rating decision denied entitlement to service connection for 
bilateral knee disability.

A March 2008 rating decision denied, in pertinent part, 
entitlement to service connection for PTSD, and the Veteran 
has not filed a notice of disagreement as to that 
determination.  As a consequence, the issue of entitlement to 
service connection for PTSD is not before the Board and is 
not a component of the claim of entitlement to service 
connection for psychiatric disability that is currently 
before the Board.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

The issues of entitlement to service connection for joint 
pain and bone spurs, entitlement to service connection for 
psychiatric disability, entitlement to service connection for 
kidney disability, entitlement to service connection for 
bilateral knee disability, and entitlement to service 
connection for chronic fatigue syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record that a chronic disability manifested by 
hair loss was present in service, or is etiologically related 
to military service.

2.  There has been no demonstration by competent clinical 
evidence of record that a chronic skin disability was present 
in service, or is etiologically related to military service.

3.  There has been no demonstration by competent clinical 
evidence of record that the veteran has a gynecological 
disability that is related to military service.

4.  There has been no demonstration by competent clinical 
evidence of record that chronic disability manifested by 
impaired vision was present in service, or is etiologically 
related to military service.




CONCLUSIONS OF LAW

1.  A chronic disability manifested by hair loss, to include 
as due to undiagnosed illness, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.317 (2008).

2.  A chronic skin disability, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 
(2008).

3.  A gynecological disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  A chronic disability manifested by impaired vision, to 
include as due to undiagnosed illness, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VCAA notice letters were issued in July 2003, September 2003, 
August 2004, November 2005, March 2006, and April 2006.  The 
Veteran was informed of the evidence and information 
necessary to substantiate the claims, the information 
required of her to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In March 2006 the Veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice was provided prior to the initial 
unfavorable AOJ decisions.  Pelegrini.  

Duty to Assist

Service treatment records are associated with the claims 
file, as are private and VA medical records.  The Veteran has 
undergone medical examinations that have addressed the 
medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Applicable Law and Regulations

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who (1) exhibits objective indications; 
(2) of a chronic disability such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317; (3) which became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10% or more not later than December 
31, 2011; and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. 
App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(3-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i)(B).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Hair loss

Service treatment records show no complaints or findings 
related to hair loss.  Clinical evaluation performed during 
the Veteran's April 1991 service separation examination 
revealed that the Veteran's scalp was normal. 

In lay statements received in October 2003 it was noted that 
the Veteran had experienced hair loss upon her return from 
the Persian Gulf.

The Board finds that service connection is not warranted for 
a disability manifested by hair loss as due to an undiagnosed 
illness as there is no evidence of record which indicates 
that the disability was present during active duty or has 
manifested to a degree of 10 percent or more after the 
Veteran's discharge.  Under 38 C.F.R. § 4.118, Diagnostic 
Code 7831, a zero percent evaluation is warranted for 
alopecia areata with loss of hair limited to the scalp and 
face.  A 10 percent evaluation is assigned for loss of all 
body hair.

The Board has reviewed the relevant evidence of record but 
finds no indication that the Veteran's hair loss has involved 
an area beyond the scalp.  The Board notes that a ten percent 
rating for alopecia requires the loss of all body hair, a 
fact that has not been shown or even asserted.  For example, 
a September 2006 VA systems review noted no such disability.  
In short, the medical evidence does not indicate that the 
Veteran's hair loss is productive of disability comparable to 
the criteria for a 10 percent rating under Diagnostic Code 
7831.

The Board finds that service connection is also not warranted 
for hair loss on a nonpresumptive direct-incurrence basis.  
There is no competent evidence of record documenting the 
presence of hair loss during active duty, and no health 
professional has provided an opinion linking any such 
disability to the Veteran's active duty service.  A February 
1996 service department examination noted that the Veteran's 
scalp was normal.  As the preponderance of the evidence is 
against the claim, service connection for hair loss, to 
include as due to undiagnosed illness, is not warranted.

II.  Skin disability

Service treatment records show no complaints of skin 
disability.  Clinical evaluation performed during the 
Veteran's April 1991 service separation examination revealed 
that the Veteran's skin was normal.  The Veteran denied that 
she had ever had any skin disease on the corresponding Report 
of Medical History.

An April 1992 private medical record (screening history) 
reveals that the Veteran denied that she had ever had any 
skin trouble.

A February 1996 Army Reserves examination revealed that the 
Veteran's skin was normal, and the Veteran denied that she 
had ever had any skin disease on the corresponding Report of 
Medical History.

A September 2006 VA record noted that the Veteran's skin had 
no rashes or sores.

The Board finds that service connection for a skin disability 
is not warranted on a nonpresumptive direct-incurrence basis.  
There is no competent evidence of record documenting the 
presence of a skin disability during either period of active 
duty service, and the objective medical evidence fails to 
establish a nexus or link between current skin disability and 
the Veteran's active service.  The Board notes that the 
Veteran specifically denied having or having had skin disease 
on her April 1991 service separation examination.

The Board also finds that service connection is not warranted 
for a disability manifested by skin rashes as due to an 
undiagnosed illness as there is no evidence of record which 
indicates that the disability was present during active duty 
or has manifested to a degree of 10 percent or more after the 
Veteran's discharge.  Under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a 10 percent rating is warranted for dermatitis or 
eczema that is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  The Board has reviewed the 
relevant evidence of record but finds no indication that the 
Veteran's skin disability is productive of disability 
comparable to the criteria for a 10 percent rating under 
Diagnostic Code 7806.

III.  Gynecological disability.

A July 1985 service reserve enlistment examination noted no 
gynecological disability, and the Veteran denied that she had 
had a change in menstrual pattern, or had been treated for a 
female disorder, on the corresponding report of medical 
history.  A January 1986 service treatment record noted that 
the Veteran complained of irregular periods with prolonged 
bleeding.  February 1986 and March 1986 service treatment 
records noted that the Veteran complained of groin area pain.  
The assessment included rule out pubic symphysis.  An April 
1986 service treatment record noted that the Veteran 
complained of a stress fracture in the pelvic region, and 
another April 1986 service treatment record noted that the 
Veteran complained of having had no menses.  The assessment 
included amenorrhea, "stress/exercise induced."  There is 
no separation examination of record for the Veteran's first 
period of service.

An August 1988 service treatment record noted that the 
Veteran had back pain related to menstrual cramps.

A December 1989 service quadrennial examination noted no 
gynecological disability, and the Veteran noted that she had 
a change in menstrual pattern on the corresponding report of 
medical history.

A January 1991 service treatment record noted that the 
Veteran had requested medication for menstrual cramps for her 
upcoming deployment.  The April 1991 service separation 
examination noted no gynecological disorder, and the Veteran 
noted that she had a change in menstrual pattern on the 
corresponding report of medical history.

An August 1993 service treatment record noted that the 
Veteran had a left inguinal abscess.

Private medical records note that the Veteran was treated for 
urinary tract infections in 1995.

A February 1996 service "5 year" examination noted no 
gynecological disability, and the Veteran noted that she had 
a change in menstrual pattern on the corresponding report of 
medical history.

A September 1997 service treatment record noted abnormal 
bleeding with blood cots.

A September 1997 VA treatment record noted that the Veteran 
had vaginal bleeding and pelvic pain.

A November 2004 VA medical record noted that the Veteran 
usually had dysplasia.

A January 2007 VA gynecological record noted that the Veteran 
was post-menopause without symptoms.

At a December 2007 VA gynecological examination, the examiner 
noted the Veteran's medical history.  In an addendum to the 
December 2007 VA gynecology examination, the examiner noted 
that the Veteran's dysmenorrhea, menorrhagia, recurrent 
urinary tract infections, cervical dysplasia, recurrent cysts 
of the vulvular area, and ectopic pregnancy were related to 
times or events outside the Veteran's active duty service 
periods.

At her Board hearing, the Veteran indicated (November 2008 
Board hearing, pages 14-15) that she had gone through 
menopause at the age of 34 and had had cramps and irregular 
periods during her service.

The Board finds that service connection for gynecological 
disability is not warranted.  There is no competent evidence 
of record documenting the presence of a chronic gynecological 
disability during either period of active duty, and the 
objective medical evidence fails to establish a nexus or link 
between current gynecological disability and the Veteran's 
active service.  The Board observes that no gynecological 
disability was noted or complained of at the time of the 
Veteran's April 1991 service separation physical.  While this 
issue is arguably complicated by the lack of a separation 
examination for the first period of service, as well as a 
comprehensive entrance examination for the second period of 
service, the fact remains that the December 2007 VA examiner 
identified several of the Veteran's gynecological 
disabilities and indicated that they were not related to the 
Veteran's periods of active duty service.

As the preponderance of the evidence is against the claim, 
service connection for a gynecological disability is not 
warranted.

IV.  Impaired vision.

Service treatment records show no complaints of eye or visual 
disability.  Clinical evaluation performed during the 
Veteran's April 1991 service separation examination revealed 
that the Veteran's eyes were normal and vision was reported 
as 20/20 in both eyes.  The Veteran denied that she had ever 
had any eye trouble on the corresponding Report of Medical 
History.

An April 1992 private medical record (screening history) 
reveals that the Veteran denied that she had ever had any eye 
trouble.

A February 1996 Army Reserves examination revealed that the 
Veteran's eyes were normal with 20/20 vision bilaterally; the 
Veteran denied that she had ever had eye trouble on the 
corresponding Report of Medical History.

A February 2004 VA medical record noted that visual fields 
were intact.

A September 2006 VA medical record noted that the Veteran had 
no visual changes or double vision.

The Board finds that service connection for impaired vision 
is not warranted.  There is no competent evidence of record 
documenting the presence of a visual disability during either 
period of active duty service, and the objective medical 
evidence fails to establish a nexus or link between current 
visual disability and the Veteran's active service.  The 
Board again notes that the Veteran specifically denied having 
or having had eye trouble on her April 1991 service 
separation examination.

The Board also finds that service connection is not warranted 
for a disability manifested by impaired vision as due to an 
undiagnosed illness as there is no evidence of record which 
indicates that the disability was present during active duty 
or has manifested to a degree of 10 percent or more after the 
Veteran's discharge.  Under the criteria of 38 C.F.R. § 
4.84a, compensable loss of central visual acuity requires one 
eye to be at least 20/40 and the other to be at least 20/50.  
The Board has reviewed the relevant evidence of record but 
finds no indication that the Veteran's visual impairment 
disability is productive of disability comparable to the 
criteria for a 10 percent rating under 38 C.F.R. § 4.84a, and 
service connection for impaired vision is not warranted.


Conclusion to service connection claims

As for the Veteran's Board hearing testimony and statements 
made in support of these claims, the Board observes that lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the Veteran, and the authors of the lay statements 
submitted on her behalf, are competent to provide testimony 
concerning factual matters of which she has first hand 
knowledge (i.e., experiencing hair loss, menstrual cramps, 
skin irritations and rashes etc. either in service or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
Veteran, and the authors of the lay statements submitted on 
her behalf, however, are not competent to say that her hair 
loss, skin problems, gynecological disability, and impaired 
vision are the result of an undiagnosed illness or otherwise 
related to service.  Further, the Veteran did not note such 
disabilities at the time of her April 1991 service separation 
examination.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(earlier version of events was credible because it was 
supported by contemporaneous medical evidence and it had been 
made closer in time to the events at issue). 

The Board does not doubt the sincerity of the Veteran's 
belief regarding her disabilities on appeal.  Further, while 
the Board notes that the Veteran has received some medical 
training, she has not been shown (or claimed to have been) 
competent to offer evidence which requires medical knowledge, 
such as a determination of etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hair loss is denied.

Service connection for skin disability is denied.

Service connection for gynecological disability is denied.

Service connection for impaired vision is denied.


REMAND

As for entitlement to service connection for kidney 
disability, the Board notes that the Veteran has indicated 
(November 2008 Board hearing transcript, pages 20-21) that 
she was admitted to a hospital (Detroit Receiving) in an 
ambulance within one year of her separation from her (second 
term) service for the treatment of a kidney stone.  A May 
2003 VA medical record reflects that the Veteran complained 
of calculus of the kidney and had been doing so for some 15 
years.  The Board finds that an attempt to obtain the records 
should be made.

As for the issues of entitlement to service connection for 
chronic fatigue syndrome and entitlement to service 
connection for joint pain and bone spurs, the Veteran has 
essentially contended that these disabilities have resulted 
from her service in the Persian Gulf.  While a diagnosis of 
chronic fatigue syndrome is not of record, a diagnosis of 
fibromyalgia has been made.  The Board observes that while a 
diagnosis of fibromyalgia has been made, there was no 
indication of whether it was related to the Veteran's 
service, including the question of whether the Veteran's 
fibromyalgia could be considered to be a medically 
unexplained chronic multisymptom illness as defined in 38 
C.F.R. § 3.317(a)(2)(i)(B).  The Board finds that a fair 
reading of the Veteran's assertions concerning chronic 
fatigue syndrome and joint pain and bone spurs requires the 
Board to assess the issues in the light of her fibromyalgia 
diagnosis and further requires a medical opinion on this 
matter.

As for the issue of service connection for bilateral knee 
disability, the Board notes that the Veteran and her 
representative had asserted that VA records involving the 
treatment of the Veteran's knees are not associated with the 
claims file (November 2008 Board hearing, pages 2, 5).  As 
for the merits of the claim, the Board observes that April 
1986, May 1986, and June 1986 service treatment records noted 
right knee patellofemoral syndrome, and a December 1989 
service (Reserves) quadrennial examination noted that the 
Veteran had been diagnosed with chondromalacia in both knees 
in 1986.  A May 1990 and January 1991 service record 
indicates that the Veteran was placed on profile for 
bilateral chondromalacia patellae.  An April 2007 VA 
rheumatology medical record noted an assessment of bilateral 
chondromalacia patellae.  It appears that bilateral 
chondromalacia patellae was present prior to the Veteran's 
second period of service.  It is unclear, however, whether 
the Veteran's bilateral chondromalacia is related to the 
treatment received during her first period of service or was 
perhaps aggravated by her second period of service.  The 
Board finds that a VA examination with a medical opinion 
would be helpful prior to adjudicating this claim.

As for the issue of entitlement to service connection for 
psychiatric disability, the Veteran has maintained, as noted 
in records such as a July 1994 VA psychiatric record, that 
she suffers from psychiatric disability due to her service in 
the Persian Gulf.  The Veteran's representative has 
alternatively asserted (November 2008 Board hearing 
transcript, page 24) that the Veteran's psychiatric 
disability is secondary to service-connected disability.  In 
support of the claim, the Veteran's representative references 
a January 2008 VA examiner's comments that appear to suggest 
that the veteran's dysthymia was caused or at least 
aggravated by the Veteran's medical conditions.  By 
implication, the Veteran's representative suggests that the 
medical conditions described by the January 2008 VA examiner 
includes the Veteran's service-connected pes planus.  In the 
interests of judicial economy and avoidance of piecemeal 
litigation (in this regard, and in a further complication of 
the issue, the Board observes that an August 2008 rating 
decision denied the Veteran entitlement to service connection 
for dysthymia) the psychiatric disability service connection 
claim has been amended to reflect the veteran's desire to 
alternatively pursue secondary service connection.  Based on 
the foregoing, the Board finds that the Veteran should be 
scheduled for an examination that addresses the medical 
matters concerning this issue.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  After securing the necessary 
authorization for release of this 
information, the AOJ should request a 
copy of the Veteran's admission to 
Detroit Receiving for kidney stone 
treatment and associate it with the 
claims file.

2.  Request all VA medical records 
pertaining to examination or treatment of 
the Veteran's knees from the Detroit (to 
include Allen Park) VA medical facility, 
from 1992, and associate them with the 
claims file.

3.  The Veteran should be scheduled for a 
VA joints examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current knee disability that was 
caused or aggravated by her military 
service.  In particular, the examiner is 
requested to state whether the Veteran's 
chondromalacia of the patellae was 
present during, or caused by, the 
Veteran's first period of service, and 
whether the Veteran's chondromalacia of 
the patellae was aggravated by her second 
period of service.

4.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of her 
fibromyalgia.  Following examination of 
the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
fibromyalgia disability that is related 
to her active military service.  In 
providing such opinion, the examiner 
should state whether the Veteran's 
fibromyalgia could be considered to be a 
medically unexplained chronic 
multisymptom illness.

5.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current psychiatric disability 
that is related to service or that is 
proximately due to, or aggravated by, 
service-connected disability.

6.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for joint pain and bone spurs, 
entitlement to service connection for 
psychiatric disability (other than post-
traumatic stress disorder (PTSD)), 
entitlement to service connection for 
kidney disability, entitlement to service 
connection for bilateral knee disability, 
and entitlement to service connection for 
chronic fatigue syndrome.  If any of the 
benefits sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and her representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


